Case 1:21-cv-04223-JGK Document 14 Filed 07/30/21 Page 1of1
-CV-04223-JGK Document13 Filed 07/30/21 Page 1 of1

 
 

Karla Del Pozo Garcia Dentons US LLP
Associate 1221 Avenue of the Americas

. New York, NY 10620-1089
karla.delpozogarcia@dentons.com United States

DD +4 212-768-5328

dgentans.com

July 30, 2021 D 9 Mees Dopebrrf &
~ iCute 26 CH) (Lepod Aa 8(BO (oH

a J
The Honorable John G. Koeltl Son ol OB,
United States District Judge OG ONE (- 6K s@eb
Southern District of New York ’ vy ORE 0
500 Pearl Street bete FS —
New York, New York 10007 (3 [: 2) v2 IP

Re: Sanchez v. Mazda Motors of America, inc., Case No, 1:21-cv-04223-/GK, Joint Request for
Extension of Time to File Rule 26(f} Report

Dear Judge Koelltl:

We represent defendant Mazda Motors of America, Inc. ("Defendant”} in the above-referenced matter.
Together with plaintiff Cristian Sanchez, we jointly and respectfully move the Court to extend the parties’
deadline to submit a Rule 26(f) repart by July 30, 2021 (Dkt, 9) to a date and time of the Court’s convenience
at a time following Defendant's deadline to respond, currently August 16, 2021. (Dkt. 12.)

The deadline for the parties to submit the Rule 26(f} report was set on July 9, 2021 (Dkt. 9) in connection
with the response deadline of July 16, 2021 (Dkt. 9). However, the Court has since extended the response
deadline to August 16, 2021 (Dkt.12} pursuant to the parties’ request and no scheduling canference has
yet been set. —

Therefore, parties jointly request that the Rule 26(f} report filing deadline be extended. This will facilitate
the parties’ efforts to communicate regarding plaintiffs allegations and directly confer regarding the
voluntary dismissal of all claims asserted in this action withaut further litigation.

We thank the Court for ifs attention to this matter.

 

 

 

 

USDS SDNY Respectfully submitted,
DOCUMENT
ELECTRONICALLY FILED

, /s/ Karla Del Pozo Garcia

DOC #: _____________ Karla Del Pozo Garcia
DATE FILED: _/%2 3-02.

 

 

 

 

cc: All counsel of record (by ECF)

Sirote » Adepetun Caxton-Martins Aghor & Segun » Davis Brown » East African Law Chambers » Eric Silwamba, Jalasi and Linyama
Durham Jones & Pinegar » LEAD Advogados » Rattagan Macchiavello Arocena » Jiménez de Aréchaga, Viana & Brause p Lee International »
Kensington Swan » Bingham Greenebaum » Cohen & Grigshy » Sayarh & Menjra » For more information on the firms that have come together
to form Dentons, go to dentons.com/legacyfirms

US_Active\118673735\W-1

 
